Citation Nr: 1140756	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2009, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of this hearing has been added to the record.  

In a January 2010 decision, the Board found new and material evidence had been received to reopen the Veteran's claim of service connection for a spine disability.  That appeal was then remanded to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the prior January 2010 remand, the Board ordered the agency of original jurisdiction (AOJ) to provide the Veteran with a VA medical examination and opinion regarding the etiology of any current spine disorder.  Such an examination was afforded her in September 2010; however, problems with the examination report and the opinion expressed therein unfortunately warrant another remand.  

First, the Board notes that the copy of the examination report placed in the claims file is incomplete, as text is missing at the end of each line due to the poor quality of the provided copy.  Thus, the Board is unable to determine in full the findings and conclusions of the examination.  Another copy of the September 2010 examination report must be provided.  

Next, the Board notes that the examiner listed on the examination report a date of onset of 1983 for the Veteran's spine disorder.  The Veteran had active military service between October 1980 and September 1984; thus, the examiner appears to suggest onset of a spine disorder during military service.  The Veteran has alleged that she has a spinal disorder resulting from a failed epidural injection in April 1983, during delivery of her first child while on active duty.  In his opinion statement, the examiner found it less likely than not that any current spine disability was related to the alleged epidural injection, as the Veteran did not report back problems until six months later.  The Board observes that even if the Veteran did not experience onset of spinal symptoms until six months after her April 1983 delivery, such onset would still be within her recognized period of active military service.  Later in the same examination report, the examiner stated the Veteran's service treatment records are negative for "any neck or back injury" during her active military service.  Thus, it is unclear whether the examiner is stating the Veteran merely had onset of symptoms, as opposed to a definite disorder, of the spine during her active military service, or within a year thereafter.  Clarification is therefore required.  

Finally, the Board notes that the Veteran's accredited representative has stated that the Veteran was never provided a copy of the most recent supplemental statement of the case, dated in June 2011.  See 38 C.F.R. § 19.31.  Review of the record indicates this document was sent to the Veteran in June 2011 at the VA Domiciliary in Los Angeles, California, but was returned to the AMC as undeliverable.  According to a September 2010 report of contact, however, the Veteran had provided a new mailing address in Lynwood, CA, at that time.  A supplemental statement of the case has not been sent to that address.  As this address is the most recent mailing address of record, a supplemental statement of the case should be provided the appellant at this address.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the September 2010 VA examination, if available.  If not, forward the claims file to an appropriate medical expert qualified to provide an opinion regarding the etiology of any current spine disorder.  The claims folder must be reviewed by the examiner in conjunction with the examination, and this fact should be reflected within the record.  The Veteran need not be scheduled for physical examination unless such examination is found by the examiner as necessary to comply with the terms of this remand.  The examiner should then address the following: 

   For any current spine disorder established within the record, state whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that such a disability had its onset during the Veteran's active military service from October 1980 to September 1984, or manifested to a compensable degree within a year thereafter.  

The medical rationale for all opinions expressed should be noted for the record.  If the examiner determines that the requested opinion cannot be provided without resort to speculation, he or she must discuss why such an opinion is not possible. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

